Citation Nr: 1818966	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-20 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an earlier effective date than August 3, 2000, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel



INTRODUCTION

The Veteran had active service from November 1969 to May 1972, to include active service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

During the pendency of the appeal, an August 2015 Board decision granted an effective date of August 3, 2000, but no earlier, for the grant of service connection for PTSD.  Thereafter, the Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court), and in December 2016, the Court issued an Order remanding the matter consistent with the parties' Joint Motion for Partial Remand (JMPR) of that same month.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before deciding the issue of entitlement to an earlier effective date for the award of service connection for PTSD.

When VA was attempting to obtain VA treatment records identified by the Veteran, it requested treatment records pertaining to PTSD from the Des Moines, Iowa, VA Medical Center.  In June 1990, that facility responded with, "Our records contain information p[er]taining only to alcohol dependency treatment cover[]ing June, [19]88 to March, [19]89."  It did not send VA the treatment records, as it found they were not relevant.  The Board finds, however, that these records are potentially relevant to the issue at hand.  Thus, the Board will request that an attempt to obtain these records be made. 

Additionally, of record is a March/April 1990 hospitalization summary report that shows the Veteran was admitted to the VA Medical Center in Sioux Falls, South Dakota, on March 27, 1990, and discharged on April 7, 1990.  The diagnoses showed "Alcohol dependence, continuous" and "Rule out post traumatic stress disorder."  The in-patient treatment records were not submitted with the summary report, and the Board finds that they are potentially relevant to the issue at hand based on the finding to rule out a diagnosis of PTSDOk.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the VA treatment records, in-patient and outpatient, from the VA Medical Center in Des Moines, Iowa, from June 1988 to March 1989, pertaining to alcohol dependence treatment, as such facility indicated it had these records.  See VBMS entry with document type, "VA Memo," received 06/26/1990. 

2.  Attempt to obtain the VA in-patient treatment records from a hospitalization at the VA Medical Center in Sioux Fall, South Dakota, that occurred from March 27, 1990, to April 7, 1990.  The hospitalization summary report can be found in VBMS with document type, "VAMC Report of Hospitalization," received 04/30/1990.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for entitlement to an effective date earlier than August 3, 2000, for the award of service connection for PTSD must be re-adjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




__________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

